FILED
                                                                        United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                             Tenth Circuit

                                  TENTH CIRCUIT                               March 23, 2011

                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,
                                                             No. 10-5064
v.                                                (D.C. No. 4:02-CR-00088-CVE-1)
                                                             (N.D. Okla.)
EFREM ZEMBLISH HARRIS,

      Defendant - Appellant.




                              ORDER AND JUDGMENT*


Before BRISCOE, Chief Circuit Judge, TACHA, and O'BRIEN, Circuit Judges.


      In 2004, we affirmed Efrem Zemblish Harris’ drug related convictions and

resulting life sentence. United States v. Harris, 369 F.3d 1157 (10th Cir. 2004). Since

then he has repeatedly filed meritless post-conviction motions and appeals. Consistent




      *
        The parties have waived oral argument. See Fed. R. App. P. 34(f); 10th Cir. R.
34.1(G). This case is submitted for decision on the briefs.

        This order and judgment is an unpublished decision, not binding precedent. 10th
Cir. R. 32.1(A). Citation to unpublished decisions is not prohibited. Fed. R. App. 32.1.
It is appropriate as it relates to law of the case, issue preclusion and claim preclusion.
Unpublished decisions may also be cited for their persuasive value. 10th Cir. R. 32.1(A).
Citation to an order and judgment must be accompanied by an appropriate parenthetical
notation B (unpublished). Id.
with his past practices, he now appeals1 from the District Court’s dismissal of his latest

motion, which amounted to a request for sentence modification.

       Harris tried to persuade the District Court he was entitled to be resentenced under

18 U.S.C. § 3559(c)(7). In a clear, cogent, and correct Opinion and Order the court

dismissed for lack of jurisdiction. Like most of his other filings this frivolous appeal

abuses the court process, justifying summary disposition.

       AFFIRMED.

                                           Entered by the Court:

                                           Terrence L. O’Brien
                                           United States Circuit Judge




       1
         Since Harris is pro se we construe his pleadings and papers liberally but do not
serve as his advocate. See Gallagher v. Shelton, 587 F.3d 1063, 1067 (10th Cir. 2009).


                                            -2-